Title: From Thomas Jefferson to John Trumbull, 30 August 1787
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Aug. 30. 1787.

My last to you were of the 16th. and 17th. of July on the subject of my harpsichord. I imagine Colo. Smith is now arrived in London and can aid you in that trouble. The Salon has been open four or five days. I inclose you a list of it’s treasures. The best thing is the Death of Socrates by David, and a superb one it is. A crucifixion by Roland in imitation of Relief is as perfect as it can be. Five peices of antiquities by Robert are also among the foremost. Many portraits of Madme. Le Brun are exhibited and much approved. There are abundance of things in the stile of mediocrity. Upon the whole it is well worth your coming to see. You have only to get into the Diligence and in 4. days you are here. The whole will be an affair of 12. or 14. days only and as many guineas; and as it happens but once in two years, you should not miss it. Come then and take your bed here. You will see Mrs. Cosway who arrived two days ago, Madme. de Brehan before her departure &c. &c. I will expect you. Adieu. Your’s affectionately,

Th: Jefferson

